Citation Nr: 1807425	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.   

The Veteran testified at a Board hearing in October 2016.  A transcript is of record.


FINDING OF FACT

The Veteran developed epilepsy within a year of discharge from service. 


CONCLUSION OF LAW

The criteria for service connection for epilepsy have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for epilepsy.  He asserted at his October 2016 hearing that he developed epilepsy due to a head injury in service.  He also indicated that he began treatment for epilepsy within a year of discharge from service.

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system, such as epilepsy, on a presumptive basis when such disability is manifested within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a) (2012); 38 C.F.R. §§ 3.307, 3.309.

In July 2011, a VA physician opined that the Veteran's epilepsy was not due to an injury in service, but noted that the Veteran was diagnosed with epilepsy in 1976, after leaving service.  This indicates that the Veteran more likely than not developed epilepsy within a year of his discharge from service in September 1975.  

Private hospital records dated in March 1980 also note that the Veteran had a 5 year history of epilepsy.  Private hospital records dated in August 1980 note that the Veteran had a 4 year history of epilepsy.  These records indicate that the Veteran developed epilepsy within a year of discharge from service.

Here the most probative evidence indicates that the Veteran developed epilepsy within a year of discharge from service.  Accordingly, service connection for epilepsy is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for epilepsy is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


